Citation Nr: 0107496	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from August 1969 to 
March 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Nashville, Tennessee, Regional Office (RO).  The claim 
of entitlement to service connection for irritable bowel 
syndrome was denied by the Board in a July 1997 decision that 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 1999 decision, 
the Court vacated and remanded the Board's July 1997 decision 
as to the denial of service connection for irritable bowel 
syndrome.  That claim is again before the Board for appellate 
consideration, and, after reviewing the evidence, the Board 
has determined that it must be remanded for additional 
development.  


REMAND

Previously, the Board determined that the appellant had not 
perfected an appeal of an October 1991 rating decision, which 
the Board incorrectly identified as having denied service 
connection for irritable bowel syndrome.  That rating 
decision, however, did not deny the claim but rather deferred 
action on it.  

Review of the claims file shows that the appellant's claim of 
entitlement to service connection for irritable bowel 
syndrome was received in June 1989.  In an April 1992 
statement, the appellant's representative indicated that the 
appellant desired to place four issues into appeal, one of 
which was service connection for irritable bowel syndrome.  
In a June 18, 1992, letter to the appellant, the RO indicated 
to the appellant that it was awaiting receipt of additional 
medical evidence before it rescheduled a personal hearing so 
that if, after receiving those records, his claim still could 
not be granted, he would be issued a statement of the case 
explaining how the decision was reached, in order that he 
could better prepare for a hearing.  The RO indicated in a 
November 5, 1992, letter to Senator A. Gore, that the 
appellant was appealing its denial of service connection for 
four disabilities, one of which was irritable bowel syndrome.  
The Board notes that the Court held in Isenbart v. Brown, 7 
Vet. App. 537 (1995), that an NOD could attach to an RO's 
failure to adjudicate a claim which was properly before it, 
so long as the NOD could be fairly read as encompassing the 
RO's failure to adjudicate that particular claim.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997); Phillips v. Brown, 
10 Vet. App. 25 (1997); Slater v. Brown, 9 Vet. App. 240 
(1996).  Because the April 1992 statement from the 
appellant's representative clearly indicated that the 
appellant sought to appeal the issue of entitlement to 
service connection for irritable bowel syndrome, the RO was 
under an obligation to adjudicate that claim and had failed 
to do so.  Therefore, the Board finds that the April 1992 
statement fairly encompassed disagreement with the RO's 
failure to adjudicate the claim for service connection for 
irritable bowel syndrome.  As a result, the appellant was not 
required to file any further NOD with respect to that claim.  
See Garlejo v. Brown, 10 Vet. App. 229, 233 (1997).  
Consequently, following the RO's issuance of a letter to the 
appellant in March 1993, along with a Supplemental Statement 
of the Case (SSOC), notifying him of the denial of service 
connection for irritable bowel syndrome, and the RO's 
subsequent issuance of another SSOC in December 1993 that 
included the issue of service connection for irritable bowel 
syndrome, a January 1994 statement from the Tennessee 
Department of Veterans Affairs that listed service connection 
for irritable bowel syndrome as one of the issues on appeal 
served as a timely filed substantive appeal with regard to 
the issue.  Therefore, the appellant has a perfected appeal 
regarding his claim for service connection for irritable 
bowel syndrome that is properly before the Board for 
appellate consideration.  

The appellant contends that he has irritable bowel syndrome 
that began in service as a result of his job.  He asserted in 
an August 1991 statement that evidence in his service medical 
records that noted treatment and hospitalization for 
irritable bowel syndrome prior to service was false, as was 
history in the service medical records indicating that his 
mother had had a spastic colon.  

Review of the appellant's service medical records reveals 
that a Report of Medical History included with a June 1969 
pre-induction examination noted previous stomach, liver, and 
intestine problems and listed indigestion and no serious 
illnesses in the summary section.  Following induction on to 
active duty on August 23, 1969, the appellant was seen on 
September 2, 1969, for evaluation of abdominal complaints.  
He reported a one year history of intermittent right lower 
quadrant pain with associated bright red rectal bleeding but 
indicated that a complete GI series and proctology 
examination within the past year had been negative.  Physical 
examination was negative, and rectal examination was negative 
for blood.  A proctology examination to 25 cm. ten days later 
revealed "absolutely no pathology, not even a hemorrhoid."  
A September 25, 1969, entry in the service medical records 
indicated that two stools were negative for occult blood, 
that a barium enema was normal, and that the appellant 
reported two episodes of bright red blood since September 2.  
After receiving outpatient treatment for diarrhea over a 
period of three to four weeks in November and December 1970, 
the appellant was hospitalized from December 23, 1970, to 
January 21, 1971, for evaluation of stomach cramps and 
diarrhea, for which the discharge diagnoses were a spastic 
colon and a hyperactive small bowel.  He was then transferred 
to a general hospital where he continued to receive treatment 
from January 23 to February 10, 1971.  Those hospitalization 
records noted that he gave a three year history of abdominal 
crampy pain that had progressively increased over the past 
two years, and of treatment for severe abdominal pain at a 
local hospital in August 1968, which had been diagnosed as 
irritable bowel syndrome.  It was also reported that the 
appellant described experiencing diarrhea while traveling by 
ship to Vietnam, which became explosive type diarrhea 
punctuated with blood for several weeks after arriving in 
Vietnam.  A February 17 notation in the service medical 
records indicated that a physician felt the appellant's 
irritable colon syndrome had occurred in line of duty and had 
not existed prior to service.  The diagnosis in February 1971 
was severe irritable colon syndrome with persistent 
discomfort, frequent exacerbations of pain, and persistent 
constipation.  A Physical Evaluation Board in February 1971 
found that the appellant's severe irritable colon syndrome 
had preexisted service, had not been aggravated by service, 
and rendered him unfit for service.  

Postservice medical evidence includes the following: a 
November 1983 statement from D. F. Mackler, M.D., who 
reported that a colonoscopy had been totally normal with no 
evidence of active inflammatory bowel disease; a medical 
statement from M. W. Goodman, M.D., that indicated the 
appellant had a long history of intermittent diarrhea since 
Vietnam, that Dr. Mackler, who had treated the appellant 
two/three years before, had thought he had irritable bowel 
syndrome, that a barium enema while revealing some 
diverticulae was otherwise negative, and that the impression 
was slowly resolving viral gastroenteritis; a report of VA 
hospitalization in July and August 1988 that listed a 
diagnosis of irritable bowel syndrome; and VA outpatient 
records that included diagnoses of irritable bowel syndrome 
in August 1991 and January 1992.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.103(a).  The Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, the Board 
finds that the claim of entitlement to service connection for 
irritable bowel syndrome must be remanded for the following 
actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers who provided 
medical treatment to him prior to service and 
whose records are not in the claims folder.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The RO should schedule the appellant for 
examination by a specialist in 
gastroenterology. The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be asked to identify 
all current stomach disorders and to express an 
opinion as to (1) whether it is at least as 
likely as not that the appellant has irritable 
bowel syndrome that began in service, or (2) 
whether, if he concludes that irritable bowel 
syndrome preexisted service, the disorder 
underwent a permanent increase in disability 
during service.  He should provide a complete 
rationale for all conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action, including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim of entitlement to service 
connection for irritable bowel syndrome.  If the benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided with an SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


